


110 HR 1652 IH: Protection From Telemarketers

U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1652
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2007
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Telemarketing and Consumer Fraud and Abuse
		  Prevention Act to authorize the Federal Trade Commission to issue new rules to
		  establish a requirement to prohibit any telemarketing calls during the hours of
		  5:00 p.m. to 7:00 p.m.
	
	
		1.Short titleThis Act may be cited as the
			 Protection From Telemarketers
			 Act.
		2.Federal Trade
			 Commission RulesSection 3(a)
			 of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C.
			 6102) is amended by adding at the end the following:
			
				(4)The Commission shall include in such rules
				respecting other abusive telemarketing acts or practices a requirement that
				telemarketers shall not initiate any outbound telephone calls to any person
				during the hours of 5:00 p.m. to 7:00 p.m. in the locality of the person
				called.
				.
		
